Citation Nr: 0312857	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for service-connected 
nervous condition.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In December 1995 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that, in a subsequent rating decision dated 
in May 1996, the RO increased the evaluation of the veteran's 
service-connected nervous condition from 10 to 30 percent.  
However, in AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  

The veteran presented for a local hearing before a regional 
Hearing Officer in February 1996, and for a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
February 2003.  Transcripts have been included in the record.  


FINDING OF FACT

The competent evidence of record indicates that the veteran's 
service-connected nervous condition, currently diagnosed as 
dysthymic disorder with obsessive compulsive disorder, is 
manifested by obsessional rituals, frequent panic attacks, 
depression, difficulty adapting to stressful circumstances at 
work, and an inability to establish and maintain effective 
relationships, with a reported range of GAF scores from 50 to 
60.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his service-
connected dysthymic disorder with associated obsessive-
compulsive disorder warrants an increased evaluation of 50 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.132, Diagnostic Code 9405 (1996) (effective prior to Nov. 
7, 1996), 4.130, Diagnostic Code 9433 (2002) (effective on 
and after Nov. 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for a nervous 
condition, diagnosed as adjustment disorder with depressed 
mood, evaluated as noncompensable, in an RO rating decision 
dated in November 1984.  In June 1985 the evaluation of the 
veteran's service connected nervous condition was increased 
from 0 to 10 percent.  On appeal to the Board in June 1987, 
the 10 percent rating was upheld.

The veteran filed a claim seeking an evaluation in excess of 
10 percent in December 1994.  He contended that his service-
connected nervous disorder was more severe than reflected by 
his 10 percent evaluation.  

VA outpatient treatment records for treatment received from 
January 1985 to January 1995 indicate continuing treatment 
for complaints of anxiety and depression.  The veteran 
reported recurrent panic and anxiety attacks related to his 
job as a potato chip distributor, and particularly on Sunday 
nights prior to returning to work on Monday morning.  
According to the veteran, he was self-conscious because of 
his service-connected hearing disability, and believed that 
people around him were talking about him.  He also reported 
becoming anxious when he could not understand or hear his 
clients.  Furthermore, according to the veteran he had a wife 
and two children but no friends.  

Objective observation of the veteran revealed him to be well-
groomed and oriented in three spheres.  The examiner noted 
that the veteran was anxious, and prescribed medication and 
instructed him in relaxation exercises.  

In October 1994 the veteran was afforded a biopsychosocial 
assessment, which noted symptoms of anxiety, depression, and 
isolation.  The examiner noted that the veteran was self-
conscious and socially isolated.  It was specifically noted 
that the veteran's service-connected hearing disability 
exacerbated his "social disease."  The veteran was 
diagnosed with dysthymic disorder and assigned a Global 
Assessment of Functioning (GAF) score of 60.  

The veteran presented for a local hearing before a Hearing 
Officer at the RO in February 1996.  He testified that he has 
difficulty understanding and/or hearing his clients along his 
distribution route and that accordingly he becomes anxious, 
nervous, and frustrated.  He described himself as 
"jitter[y]" and reported that he physically shakes during 
his anxiety attacks.  According to the veteran, he continued 
to take his anxiety medication on an as-needed basis.  He 
testified that he isolated himself somewhat from his family, 
and he denied having any friends.  

In March 1996 the veteran presented for a VA examination, at 
which time he complained of feeling anxious, angry, and 
depressed.  Examination revealed him to be oriented in three 
spheres, with relevant and coherent speech.  His mood was 
noted as anxious and depressed.  His affect was appropriate.  
He reported erratic sleep patterns and denied any history of 
alcohol or drug abuse.  The examiner noted that the veteran's 
memory was fair.  

The veteran expressed feelings of helplessness and 
hopelessness.  He denied any hallucinations, delusions, or 
panic attacks.  The veteran reported "occasional death 
wishes and fleeting suicidal ideation."  However, the 
examiner noted that the veteran had no history of suicide 
attempts.  The veteran was diagnosed with dysthymic disorder, 
and assigned a GAF score of 51.  

VA outpatient treatment records dated from March 1995 to 
March 1998 indicated continued complaints of anxiety 
particularly in the veteran's work life.  He began 
biofeedback therapy, to which examiners noted he responded 
well.  Examiners noted no suicidal or homicidal ideation and 
no psychosis.  An October 1994 outpatient treatment record 
noted anticipatory anxiety, which prevented the veteran from 
interacting with other people.  The examiner noted no 
hallucinations or delusions.  The diagnosis of dysthymic 
disorder was continued.  

The veteran was afforded another VA examination in April 
1998, at which time he continued to report anxiety related to 
his clients.  Objective observation revealed no impairment of 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  The veteran admitted having 
suicidal ideation but denied any specific plans.  He was 
oriented in three spheres.  The examiner noted that the 
veteran reported increasing difficulty with his memory.  The 
examiner also noted that the veteran demonstrated obsessive 
behavior, by picking scabs on his scalp.  The veteran's mood 
was noted as depressed and anxious.  The examiner indicated 
that the veteran experienced panic attacks in dealing with 
some of his clients.  The veteran's affect was appropriate, 
and although he reported feeling "on the edge of losing 
control" he indicated that he was able to restrain himself.  
The veteran also complained of sleeplessness.  His diagnosis 
was changed to generalized anxiety disorder, and a GAF score 
of 60 was assigned.  

An outpatient treatment report dated in March 1998 indicated 
continued treatment for chronic anxiety and depression.  The 
examiner, Dr. L. Pomeroy, noted that the veteran reported 
suicidal ideation but did not have any specific plan or 
intent.  However, Dr. Pomeroy indicated that the veteran's 
prognosis was "guarded" and required "close monitoring and 
regular treatment."  

The veteran presented for another VA examination in August 
2002.  The examiner noted that the veteran was well 
nourished, well looking, and appropriately dressed.  His 
speech was clear and goal directed.  The examiner noted no 
psychotic symptoms and no impairment of thought process.  
There was no evidence of delusions or hallucinations.  
Although the veteran's affect was appropriate, the examiner 
noted that he broke down and cried three times during 
examination.  The veteran reported difficulties with his wife 
and children, primarily because of his impatience.  The 
examiner noted that the veteran did not report any "strong 
suicidal or homicidal thoughts, although he has thought about 
death.  He [said] that he has often thought of his own death 
and his own wake."  

The examiner noted that the veteran was neat, clean, and 
oriented in three spheres.  He did not report any significant 
memory loss, and was not tested for such.  According to the 
examiner, the veteran suffers from symptoms of obsessive-
compulsive disorder, picking scabs and pimples, scratching 
his scalp, and pulling out his nails, which would sometimes 
lead to infection.  The veteran no longer reported specific 
panic attacks but did indicate that he still has to sit 
quietly and do his breathing exercises.  The examiner 
specifically noted that at the time of examination the 
veteran was taking a medication that controls or eliminates 
panic attacks.  Clinical evaluation revealed frequent 
depressed mood and anxiety despite the absence of panic 
attacks.  The examiner also noted frequent irritability, 
feeling overwhelmed, and sleeplessness.  

The veteran was diagnosed with dysthymic disorder with 
depressed mood, insomnia, difficulty making decisions, and 
obsessive-compulsive disorder.  He was assigned a GAF score 
of 50.  The examiner's assessment of the veteran's condition 
indicated "serious symptoms of depression, insomnia, [and] 
irritability, which impair his occupational [performance] and 
his ability to make a good living at his occupation.  He also 
has impaired relationships with his children and with 
relatives."  

A VA progress note dated in October and December 2002 
indicated that the veteran was oriented in three spheres and 
coherent.  He continued to complain of impatience and 
irritability.  The examiner also noted that the veteran 
continued to scratch and pick his scalp.  

In an undated letter, Dr. G. Bogen, a staff psychiatrist at a 
VA medical center, reported treating the veteran for five 
years for a "psychiatric disorder diagnosed as dysthymia and 
obsessive compulsive disorder."  According to Dr. Bogen, 
despite regular therapy and psychotropic medication the 
veteran's condition was not showing any significant 
improvement.  A treatment report from Dr. Bogen dated in 
February 2003 indicated that the veteran was oriented in 
three spheres, with relevant and coherent speech.  However, 
his mood was depressed and anxious.  Dr. Bogen continued to 
note the veteran's compulsive behavior and sleeplessness.  

The RO received statements from the veteran's wife dated in 
January and February 2003, which indicated that the veteran 
suffered from depression, emotional instability and low self-
esteem.  According to the veteran's wife, he is sometimes 
unable to maintain control and becomes "nasty and 
withdrawn."  She reported that the veteran was forced to 
hire a helper for his distribution route to alleviate some of 
the anxiety he suffered in communicating with his clients.  
She also indicated that the veteran had become increasingly 
unable to make decisions for himself, and relied heavily upon 
her.  The veteran's wife also reported that the veteran told 
her "that [she and their children] would be better off if he 
was not around to make [them] so unhappy.  That maybe it 
would be better if he would go away or was never born or even 
do something to maybe hurt himself."  

The veteran presented for a Travel Board hearing before the 
undersigned VLJ in February 2003.  He continued to report 
taking medication for anxiety and depression.  He indicated 
that he had been forced to hire a helper to deal with his 
clients, to reduce his anxiety associated with communicating 
with people.  He also reported that he continued to scratch 
his scalp, pick scabs, and tear off his toenails.  According 
to the veteran, he has sometimes become so irritated and 
anxious with some of his clients that his helper has had to 
physically restrain him.  The veteran reported suicidal 
ideation, but denied any history of suicide attempts.  
Although he reported having a good relationship with his 
wife, the veteran indicated an inability to establish and 
maintain other relationships including with his two children.  

The veteran specifically testified that his symptoms had 
become worse since the terrorist attacks in New York and 
elsewhere on September 11, 2001.  Since that time, he 
reported increased anxiety and irritation in dealing with his 
clients of Middle Eastern descent.  

The Board notes that the veteran presented additional 
evidence, including the statements of his wife and Dr. Bogen 
during the Travel Board hearing.  However, the veteran 
waived, orally and in a written statement, his right to have 
the evidence initially considered by the RO.  The undersigned 
VLJ and the veteran's representative asked the veteran if 
there was any additional evidence that needed to be obtained 
prior to adjudication of his claim; he indicated that there 
was no additional evidence.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule was amended with regard to rating 
mental disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
for an increased evaluation was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See Karnas, 1 Vet. App. at 311.  See 
also VAOPGCPREC 3-2000, an opinion of VA General Counsel 
holding that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations); 38 C.F.R. § 3.114(a).  See also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) (precedent 
opinions of VA General Counsel are binding on Board).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the February 2002 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the VA criteria for evaluating 
psychoneurotic disorders provided ratings, in pertinent part, 
as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior. 
Demonstrably unable to obtain or retain 
employment.

70% - Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% - Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 (1996).

Words such as "considerable" and "severe" are not defined 
in theRating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"mild" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

The current Rating Schedule provisions call for the following 
pertinent evaluations for mental disorders, including mood 
disorders:  

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30% - Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).


38 C.F.R. § 4.130, Diagnostic Code 9433 (effective November 
7, 1996).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOCs provided by the RO in December 1995, July 1996, and 
February 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, during his February 2003 
Travel Board hearing, the undersigned VLJ and the veteran's 
representative both asked the veteran whether there was any 
additional evidence that needed to be obtained prior to final 
adjudication of his claim; he reported that there was not.  

A recent judicial decision called into question the Board's 
authority to consider newly obtained evidence without having 
to remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of such 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit Court found that, under such a procedure, 
"the veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."  
Subsequently, the VA General Counsel issued a precedent 
opinion interpreting the Federal Circuit decision.  The 
General Counsel held, in pertinent part, that the DAV 
decision prohibits the Board from rendering a final decision 
based upon newly obtained evidence without the appellant's 
first waiving initial consideration of any such evidence by 
the RO, and also permits the Board to issue the duty-to-
assist notice required by the VCAA.  VAOPGCPREC 1-2003 (May 
21, 2003).

The Board acknowledges that the record is silent for any 
specific mention of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  However, as indicated above, the veteran's 
representative specifically asked him whether there was any 
additional evidence that needed to be obtained, and the 
presiding VLJ also asked if there was any additional evidence 
that he thought VA needed to obtain.  The veteran replied in 
the negative to both requests.  The Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  Inasmuch as the veteran 
has specifically stated twice that there is no additional 
evidence that needs to be obtained in support of his claim, 
the Board believes that a remand in this case, which has 
already been pending for almost 10 years, to advise the 
veteran that VA would obtain any additional evidence on his 
behalf, is unwarranted.  As indicated above, the undersigned 
VLJ asked the veteran, "to your knowledge is there any 
additional evidence that we should be thinking about 
obtaining anywhere?"  The veteran responded, "I think 
that's it.  I think we covered it all."  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

The veteran's service-connected nervous condition is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

Pursuant to the "old" criteria of DC 9405, an evaluation of 
30 percent is assigned for definite impairment of social and 
industrial adaptability.  A higher evaluation of 50 percent 
is not warranted unless the veteran's condition is manifested 
by considerable impairment of social and industrial 
adaptability, and higher ratings require yet more severely 
disabling symptomatology.  

Under the "new" criteria of DC 9433, effective on and after 
November 7, 1996, an evaluation of 30 percent is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A higher 
evaluation of 50 percent is not warranted unless the 
veteran's service-connected disability is manifest by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

In the present case, the veteran's service-connected nervous 
condition is currently manifested by occupational and social 
impairment in work, family relations, judgment, and mood.  
The veteran has continuously reported difficulty 
communicating with his clients.  His inability to hear and 
communicate with them due to his service-connected hearing 
disability causes him to become anxious and irritated.  The 
veteran and his wife reported that he has had to hire a 
helper to communicate with his clients.  The August 2002 VA 
examiner noted that the veteran's "serious symptoms of 
depression, insomnia [and] irritability . . . impair his 
occupational [performance] and his ability to make a good 
living at his occupation."  

The veteran indicated that his wife is his only friend.  He 
testified during his Travel Board hearing that he does not 
have good relationships with his two children.  The veteran 
has also been described as suffering from social isolation.  
Objective examinations since 1985 have revealed the veteran 
to be depressed and anxious.  More recently, it has been 
noted that the veteran's judgment and decision-making 
abilities have been deteriorating.  The August 2002 VA 
examiner diagnosed the veteran with dysthymic disorder with 
depressed mood, insomnia, difficulty making decisions, and 
obsessive compulsive disorder.  The veteran's wife reported 
that he is becoming more and more dependent upon her to make 
decisions for him.  

The competent evidence of record also indicates that the 
veteran suffers from occasional suicidal ideation.  Since 
March 1996, examiners have noted that the veteran has 
suicidal ideation with no specific plan and no history of 
attempts.  In March 1998, Dr. Pomeroy described the veteran's 
prognosis as "guarded" requiring "close monitoring and 
regular treatment."  His wife reported that the veteran 
often tells her that she and their children would be better 
off without him, stating that "maybe it would be better if 
he would go away or was never born or even do something to 
maybe hurt himself."

The record also reveals that the veteran has obsessional 
rituals that interfere with his routine activities.  More 
specifically, the competent evidence of record indicates that 
the veteran scratches his scalp until there are sores, and 
then picks the scabs.  The record also indicates that he 
tears his own toenails to the point of infection.  

Additionally, and as indicated above, the Board notes that 
the veteran's mood has continuously been described as 
depressed and anxious.  Although he apparently no longer 
suffers from panic attacks, the August 2002 VA examiner 
specifically noted that such was due to the medication that 
the veteran currently takes, which is supposed to control or 
eliminate panic attacks.  In order to reduce the interaction 
with others that increases the likelihood of panic attacks, 
the veteran has begun to rely heavily upon his wife to make 
decisions for him, and he has hired a helper to deal with his 
clients.  

The competent evidence of record also indicates that the 
veteran has some signs of impaired impulse control.  His wife 
described him as emotionally unstable.  Both she and the 
veteran described periods of irritability.  The August 2002 
VA examiner also noted frequent irritability.  Furthermore, 
by his own testimony the veteran has become so irritated at 
times that his helper has had to physically restrain him.  

In the present case, the competent evidence of record does 
not clearly indicate that the criteria for a 50 percent 
evaluation are met, under either the new or the old criteria, 
but the Board finds an approximate balance between the two 
disability levels.  The August 2002 VA examiner specifically 
noted that the veteran did not exhibit any psychotic 
features.  Additionally, the veteran is still able to operate 
his own potato chip distribution business, with assistance.  
Although he reports not having any friends, the veteran is 
still able to maintain what he describes as a good 
relationship with his wife.  Moreover, while there is 
evidence of increased difficulty making decisions on his own, 
there is no evidence that the veteran's though process or 
speech is grossly impaired.  In fact, examiners have 
continuously noted relevant and coherent speech.  The veteran 
has repeatedly denied suffering from any hallucinations or 
delusions, and objective observation has not revealed any 
such impairment.  

There is no evidence that the veteran's behavior is 
inappropriate.  Although he has been noted as suffering from 
suicidal ideation, the competent evidence of record 
specifically notes that the veteran has no specific plan and 
no history of suicidal attempts.  Furthermore, the veteran 
only reported one incident in which he required physical 
restraint to prevent him from hurting anyone else.  

There is no indication that the veteran is incapable of 
maintaining minimal personal hygiene.  Examiners have 
continuously noted that his hygiene and appearance were 
appropriate and neat.  Additionally, there is no indication 
that the veteran suffers from disorientation to time or 
place.  In fact, he has always presented for examination 
oriented in three spheres.  Although he has reported 
increased memory loss, there is no evidence that he is 
incapable of remembering the names of close relatives, his 
own occupation, or his own name.  Further, his GAF scores 
have been reported as ranging from 50 to 60, indicative of a 
moderate degree of symptoms and moderate difficulty in 
functioning. 

In accordance with the Court's holding in Karnas, supra, the 
Board has considered the veteran's claim under both the 
current and the former schedular criteria in order to 
determine which version is more favorable to him.  See 
Karnas; VAOPGCPREC 3-2000.  After reviewing the complete 
record, and for the reasons and bases set forth above, the 
Board finds that the competent and probative evidence of 
record places the case at least in relative equipoise as 
between the currently assigned rating of 30 percent and the 
next higher rating of 50 percent, under both the former and 
the present schedular criteria. 

Therefore, applying the reasonable-doubt/benefit-of-the-doubt 
doctrine, the Board finds that the veteran's service-
connected nervous disorder is more appropriately evaluated as 
50 percent disabling.  38 C.F.R. §§ 4.132, Diagnostic Code 
9405 (1996), 4.130, Diagnostic Code 9433 (effective Nov. 7, 
1996).  

As discussed above, both the old and new regulations for 
evaluating mental disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after November 7, 1996, and will 
consider evidence developed after the present claim.

ORDER

An evaluation of 50 percent for the service-connected nervous 
condition, currently diagnosed as dysthymic disorder, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

